—Judgment, Supreme Court, New York County (Mary McGowan Davis, J.), rendered May 15, 1996, convicting defendant, after a jury trial, of manslaughter in the first degree, and sentencing him to a term of SVs to 25 years, unanimously affirmed.
*89The court properly denied defendant’s motion to suppress the videotaped confession, since there was a pronounced break in the interrogation that “was occasioned by a sufficient lapse, of time and interrogation by a different” person, such that the taped statement was not tainted by the factors that led to suppression of the prior oral and written statements (People v Vientos, 164 AD2d 122, 127, affd 79 NY2d 771). The record amply supports the court’s factual findings. Concur — Sullivan, J. P., Rosenberger, Wallach and Mazzarelli, JJ.